DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al. (JP 2014003355 A) (As provided in the IDS). 	Regarding claims 1, 9, 15, Cai et al. discloses a method, performed by a terminal device mounted in an autonomous vehicle (Para 29 and Para 33 teaches of vehicle 100 with a mounted terminal), of transmitting information to a server (Para 34 and 41 teaches of transmitting  to the server) , the method comprising: determining a format to transmit the information to the server, based on network information received from the server (Para 40 teaches of a terminal receiving an allocation result of resource allocation request from a management server); estimating a trajectory of the autonomous vehicle (Para 08 and Para 11-14 teaches of estimation the trajectory of the vehicle); generating estimated trajectory information indicating the estimated trajectory of the autonomous vehicle according to the determined format (Para 19 teaches of selecting a suitable service according to the radio resources reserved and adjusting the quality of service according to the allocated resource amount); and transmitting the generated estimated trajectory information to the server (Para 41 teaches of transmitting the trajectory information to the server).  
 	Regarding claims 6, 14, Cai et al. disclose a method, wherein the estimating of the trajectory of the autonomous vehicle in which the terminal device is mounted comprises estimating the trajectory based on at least one of a current location of the autonomous vehicle, map data, a shape of a lane in which the autonomous vehicle drives, a driving speed, and a driving direction (Para 08 and Para 11-14 teaches of estimation the trajectory of the vehicle.).
	Regarding claim 8, Cai et al. disclose a method, wherein the network information includes a maximum bit rate assigned to the terminal device, and wherein the method further comprising, when the maximum bit rate assigned to the terminal device is changed, re-determining the format to transmit the information to the server based on the changed maximum bit rate (Para 19 teaches of selecting a suitable service according to the radio resources reserved and adjusting the quality of service according to the allocated resource amount)
Allowable Subject Matter
Claims 2-5, 7, 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467